Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10687554. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of the instant application are all taught in the claims of 10687554, the parent application (for example, all limitations of claims 1, 3, and 10 of the instant application are present in claim 1 of the 10687554 patent).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “processing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “processing...configured to communicate” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, claim(s) 1, 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: "CPUs, DSPs, ASICs and FPGAs may generally be referred to as processing devices" (Par. 0048) including specifically "a cryptographic coprocessor non-volatile memory" (Par. 0047) where "CC-NVM may refer to a hardware module(s) including a processor for encryption and related processing" (Par. 0051).
 “Processing” can be performed by a wide variety of devices, as evidenced by Par. 0048 of the specification: "CPUs, DSPs, ASICs and FPGAs may generally be referred to as processing devices." Furthermore, “processing” is defined in Collins English Dictionary as “the activity of performing mathematical and logical operations on data according to programmed instructions in order to obtain the required information.” The act of performing mathematical and logical operations on data according to programmed instructions may be performed by a circuit, CPU, a mechanical computer, or a human being. Thus, “processing” does not provide a particular structure and, since “device” is a nonce word with the function “processing...configured to communicate,” the claim limitation “processing device” meets the 3-prong analysis to require a 112(f) interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10-12, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini [US 20140096782 A1] in view of Qiu [US 20120199663 A1].
Regarding claim 1. 
Ampolini discloses a cartridge [“cartridge body portion” 505, Fig. 5] for an electronic vapor (e-vapor) apparatus [Fig. 5], comprising: 
a pre-vapor formulation compartment [“reservoir” 550] configured to hold a pre-vapor formulation therein [“The reservoir 550 may be configured, in one aspect, to store an aerosol precursor material, as further discussed herein, which may be in the form of a liquid, vapor, or aerosol,” Par. 0086]; 
a first connector [“heater control connection” 565, Fig. 5] configured to connect the cartridge to a power section [“control body portion” 506, Fig. 5, which includes “battery” 540] of the e-vapor apparatus [Fig. 5, and Par. 0087: “the control and cartridge body portions 505, 506 may be configured such that, when engaged, appropriate wiring 565 forms the necessary electrical and control connections within the smoking article 500 between the battery 540 and the heating element 560”]
a processing device [“controller/authentication” 590, which may be a “microprocessor,” Par. 0090, equivalent to the claimed processing device because it performs substantially the same function in substantially the same manner] configured to communicate with the power section [“The second control component 590 may be configured, for instance, to communicate with the first control component 520 (via established serial communication connection 570),” Par. 0090], the processing device being in contact with (i) the first connector [it is powered by the battery and the heater and thus in contact with the first connector] 
a housing [the outer shell of 505 in Fig. 4] 
Ampolini is silent regarding the first prong, and whether or not the housing surrounds at least a portion of the first connector.
Qiu teaches: a first connector configured to connect a cartridge [Fig. 1] to a power section [41, Fig. 3] of an e-vapor apparatus, the first connector [331] including a first prong [first prong of contact conductor, 331, Annotated Fig. 1]; a processing device [43, Fig. 3] being in contact with (ii) the first prong [“the output end of the control circuit is connected with the contact probe,” Par. 0037; note that here the contact is electrical contact; and a housing [10, Fig. 1] surrounding at least a portion of the first connector [Fig. 1]

    PNG
    media_image1.png
    387
    722
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ampolini by configuring the first connector to have a first prong, the processing device in contact with the first prong, and the housing surrounding at least a portion of the first connector, as taught by Qiu, in order to ensure a secure and tight-fitting plug-in connection between the two parts [the cartridge and power section].
Regarding claim 11, Ampolini in view of Qiu discloses the cartridge substantially as set forth with respect to claim 1 above. Furthermore, Ampolini teaches the second section being in an e-vapor apparatus [Abstract] comprising a first section [the “power section” of claim 1 above, i.e. 506, Fig. 5] including a controller [“first electronic control component” 520, Fig. 5]. The “second section” of claim 11 is equivalent to the “cartridge” of claim 1. Note that the “solution” of claim 11 is equivalent to the pre-vapor formulation of claim 1 [it is a solution as described in Par. 0052]. Ampolini also discloses the processing device configured to communicate with the controller specifically [Par 0090].

Regarding claims 2 and 12. Ampolini discloses 
The cartridge of claim 1, wherein the first connector includes at least one power connector, the at least one power connector being configured to connect to the power section/ a power supply of the first section [the portion of 565 which forms “electrical connections,” Par. 0087: “the control and cartridge body portions 505, 506 may be configured such that, when engaged, appropriate wiring 565 forms the necessary electrical and control connections within the smoking article 500 between the battery 540 and the heating element 560”.

Regarding claim 3. Ampolini is silent regarding first/second prongs. Qiu teaches
the at least one power connector includes the first prong and a second prong [Annotated Fig. 1 below]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ampolini by configuring the first connector to have a second prong, as taught by Qiu, in order to ensure a secure and tight-fitting plug-in connection between the two parts [the cartridge and power section].


    PNG
    media_image2.png
    387
    722
    media_image2.png
    Greyscale

Regarding claim 4. Ampolini is silent regarding first/second prongs. Qiu teaches the second prong is spaced apart from the first prong to define a gap [Annotated Fig. 1 above], and the second prong is not in contact with the processing device [in Fig. 3, it is shown that the second prong is not in physical contact with the processing device. Note that the type of contact considered here is physical contact]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ampolini by configuring the first connector to have a second prong, as taught by Qiu, in order to ensure a secure and tight-fitting plug-in connection between the two parts [the cartridge and power section], with the gap ensuring that the connection is not shorted out.
Regarding claim 5. Ampolini is silent regarding first/second prongs. Qiu teaches
the first and second prongs are configured to connect to battery contacts of the power section [Fig. 3 and Par. 0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ampolini by configuring the first and second prong to connect to battery contacts of the power section, as taught by Qiu, in order to ensure a secure and tight-fitting plug-in connection between the two parts [the cartridge and power section] and to allow the battery to power the heater/processing device as intended.
Regarding claims 7 and 14. Ampolini discloses the processing device is not connected to a printed circuit board (PCB) [Ampolini does not recite or refer to a PCB, therefore the processing device is not connected to a PCB in Ampolini].
Regarding claims 8 and 15. Ampolini discloses 
The cartridge of claim 1, wherein the processing device is a cryptographic coprocessor with non-volatile memory (CC-NVM) [memory 600 is shown in Fig. 5, and Par. 0092 discloses element 590 being a hardware module including a processor for encryption and related processing]. 
Regarding claims 10 and 19. Ampolini discloses the processing device includes a second pin [the portion of processing device 590 circuitry  which electrically connects 590 to heater control connection 565], configured to connect to the first prong [as defined, the second pin connects to 565 and thus connects to the first prong of the modified Ampolini-Qiu].
Regarding claim 17. Ampolini as modified by Qiu teaches the first prong (taught by Qiu as in claim 11 above) and the processing device (as disclosed by Ampolini above). Qiu further teaches the first prong is coupled to: (i) a first side of the processing device and (ii) a second side of the processing device [because the first prong is electrically coupled to a processing device, it is reasonably considered to be electrically coupled to two sides of the processing device, indirectly, as two sides of the processing device will be in electrical contact with each other via the circuitry of the processing device; see Fig. 4 where the two sides may be considered left and right. Note that here the contact considered is electrical contact], and the first prong is configured to connect to a battery contact [44] of the first section [Fig. 3 and Par. 0037].

    PNG
    media_image2.png
    387
    722
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ampolini by configuring the first connector first prong to be in contact with two sides of the processing device, and to connect to a battery contact of the first section, as taught by Qiu, in order to ensure a secure and tight-fitting plug-in connection between the two parts which conducts electricity from the battery to the heater and processing device.
Regarding claim 18. Ampolini as modified by Qiu teaches the apparatus as set forth with respect to claims 3 and 4 above.

Claim(s) 6 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini [US 20140096782 A1] in view of Qiu [US 20120199663 A1] as applied to claim 2 or 12 above, and further in view of Newton et al. [US 20150101625 A1, hereinafter “Newton”].
Regarding claims 6 and 13. Ampolini-Qiu discloses the device as set forth above, but fails to disclose the first connector having a first and second portion divided by an indented portion. However, Newton teaches, in a e-vapor device [Fig. 5] having a cartridge [Fig. 4A], a first connector including a first portion [Annotated Fig. 4A below] and a second portion  [Annotated Fig. 4A below] divided by an indented portion  [Annotated Fig. 4A below] of the first connector, the indented portion defining an opening [74, Fig. 4A] between the first portion and the second portion, the at least one power connector extends from the first portion to the second portion [it is connected by wires so extends from the first to second portion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Ampolini by configuring the first connector to have first and second portions divided by an indent portion with an opening as taught by Newton in order to allow vapor/air to pass through the opening [“A central passage 74 is formed through the cartridge interface 27, which serves to couple the negative pressure of a draw to the battery assembly (not shown),” Ampolini Par. 0042]
Regarding the processing device is coupled to the at least one power connector in the first portion: the modified Ampolini-Qiu-Newton teaches this as Ampolini teaches the processing device coupled to the at least one power connector, via at least the first prong which is in/on the first portion of Newton.

    PNG
    media_image3.png
    314
    463
    media_image3.png
    Greyscale
Annotated Fig. 4A

Claim(s) 9 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini [US 20140096782 A1] in view of Qiu [US 20120199663 A1] as applied to claim 8 or 15 above, and further in view of Stevens et al. [US 20150136158 A1, hereinafter “Stevens”].
Regarding claims 9 and 16. Ampolini discloses the apparatus set forth above but fails to disclose the CC-NVM being configured to adjust cryptographic keys based on vaping parameters. However, Stevens teaches an encryption system in which the keys are adjusted based on vaping parameters ("usage counts," Par. 0164). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Ampolini by configuring the CC- NVM to adjust keys based on usage counts as taught by Stevens because such a method of determining keys is known in the art as one suitable method for determining a key (Stevens Par 0164) and such a substitution amounts to substituting one known method of determining a key for another which is also recognized as suitable in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761